Citation Nr: 0902183	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for suture 
laceration scars of the forehead, left wrist, back of the 
head, inside lower lip, right palm and left leg. 

2.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to July 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 

A hearing was held in April 2007, at the No. Little Rock RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

In February 2008, the Board remanded the veteran's claim to 
provide the veteran a proper notice letter and afford him a 
VA examination.  A proper notice letter was sent in May 2008 
and the veteran was afforded a VA examination in August 2008.  
The Board notes that although its February 2008 remand 
instructions requested color photographs of the veteran's 
scars, no color photographs are associated with the August 
2008 examination report.  However, the Board finds that the 
August 2008 examination report is sufficiently detailed for 
the Board to make a decision.  Therefore, the Board finds 
that its remand instructions have been substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's suture laceration scars of the left wrist, 
inside lower lip, right palm and left leg do not limit the 
function of the affected parts, are not superficial, unstable 
or painful on examination and do not exceed 6 square inches 
(39 cm) in area; the scars on the forehead and back of the 
head do not have any characteristics of disfigurement.

3.  The veteran is in receipt of non-compensable disability 
evaluations for residuals of boxer's fracture, right fifth 
metatarsal, hypertension and sutured laceration scars of the 
forehead, left wrist, back of the head, inside lower lip, 
right palm and left leg.

4.  The evidence of record fails to demonstrate that the 
veteran's multiple non-compensable service connected 
disabilities clearly interfere with his normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for suture 
laceration scars of the forehead, left wrist, back of the 
head, inside lower lip, right palm and left leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §4.118, Diagnostic Codes 7800 to 7805 (2008).

2.  The schedular criteria for a compensable evaluation based 
on multiple non-compensable service connected disabilities 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.324 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a May 2008 letter notified the veteran of the 
above requirements.  However, this letter was received after 
the initial adjudication of the veteran's claim in December 
2005.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, the Board observes that after the May 2008 
letter was issued, in October 2008, a supplemental statement 
of the case (SSOC) was issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

Concerning the veteran's claim for a 10 percent evaluation 
based on multiple, non-compensable, service connected 
disabilities, the Board notes that the veteran was not 
provided with proper VCAA notice as to what was required to 
substantiate this claim.  However, the Board finds that this 
notice error was not prejudicial because the veteran had 
actual knowledge of what was required to substantiate this 
claim.  His statements demonstrate this awareness.  
Specifically, at his April 2007 personal hearing, the veteran 
testified that his scars were very sensitive and that he 
experienced a constant tingling sensation.  He further 
testified that this distracted him from the task at hand.  

Moreover, a May 2006 statement of the case (SOC) provided the 
veteran with an explanation as to what was required to 
substantiate a claim pursuant to 38 C.F.R. § 3.324 and 
informed him of the reasons why his claim was denied.  
Subsequently, in October 2008, a SSOC was issued.  As noted 
above with regard to the veteran's increased rating claim, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claims.  The veteran was also afforded a VA 
examination in November 2005 and in August 2008 in connection 
with his increased rating claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

I.  Increased Rating Claim 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran's suture laceration scars of the 
forehead, left wrist, back of the head, inside lower lip, 
right palm and left leg are currently evaluated as non-
compensable.  

The rating criteria for scars of the head, face or neck 
provide that a 10 percent evaluation is warranted when there 
is one characteristic of disfigurement.  A 30 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).

In Note 1 under Diagnostic Code 7800, the eight 
characteristics of disfigurement are described as follows: 
(1) a scar 5 or more inches (13 or more cm) in length; (2) 
scar at least one-quarter inch (0.6cm) wide at its widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo-or hyperpigmented in an area exceeding six square 
inches; (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc) in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches, and (8) skin indurated and inflexible in an 
area exceeding six square inches.  Also, in Note 3, the 
regulation directs evaluators to take into consideration 
unretouched photographs when evaluating under these criteria.

The rating criteria for scars, other than the head, face or 
neck, provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2008).  Superficial scars that 
do not cause limited motion warrant a 10 percent evaluation 
if they involve an area or areas of 144 square inches (929 
sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  Scars that are deep or that cause limited motion 
warrant a 10 percent evaluation if the area or areas of 
involvement exceeds 6 square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008). The criteria continue 
to provide that scars are otherwise rated based on limitation 
of function of affected part pursuant to Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

In considering all of the evidence under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for his 
suture laceration scars.  With regard to the veteran's 
forehead scar, the August 2008 VA examiner stated that 
examination of the forehead revealed a 2 cm scar, which began 
just at the lateral portion of the right supraorbital rim in 
the area of the right temple, which extends in a curvilinear 
fashion upward for 2 cm.  There was then a 2.5 cm length of 
normal skin and another 1 cm scar.  The maximum width of each 
of these scars was 1 mm.  The scar was not raised or attached 
to underlying tissue.  There was no tissue loss and no 
alteration or distortion of facial features in that area.  
Similarly, the November 2005 VA examiner noted that the 
veteran's forehead scar measured 1 cm in length and that it 
was not cosmetically functionally significant.  Therefore, 
the Board finds that the veteran's forehead scar does not 
possess any characteristics of disfigurement, and as such, a 
compensable evaluation is not warranted. 

Concerning the veteran's back of the head scar, the August 
2008 VA examiner stated that this scar was not visible at 
all.  He continued that the veteran could not identify the 
area where the scar was located and that he could not find a 
scar.  The examiner stated that in short, there was nothing 
evident on the back of the head.  Likewise, the November 2005 
VA examiner also stated that he was unable to identify a scar 
on the back of the veteran's head.  Therefore, the Board 
finds that the veteran's alleged back of the head scar does 
not possess any characteristics of disfigurement, and as 
such, a compensable evaluation is not warranted. 

With regard to the veteran's left wrist scar, the August 2008 
VA examiner stated that this scar was 1 cm and well-healed.  
He continued that it was barely visible and measured 1 mm in 
maximum width.  The scar was not raised, hyperpigmented and 
was barely noticeable.  The November 2005 VA examiner also 
stated that the veteran had a 1 cm scar on the left wrist.  
He continued that in his opinion, the scar did not cause any 
functional disability and was not painful.  As such, the 
Board finds that a compensable evaluation for the veteran's 
left wrist scar is not warranted, because the evidence of 
record does not show that it is painful on examination or are 
unstable, that it involves an area or areas of 144 square 
inches (929 sq. cm.) or greater, that is deep or causes 
limited motion or the area of involvement exceeds 6 square 
inches (39 sq. cm.), nor does it limit the of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 
7805 (2008).

Turning to the veteran's inside lower lip scar, the August 
2008 VA examiner stated that there was an area of slight 
hyperemia that measures 1 cm in length.  The scar was soft to 
palpation but did not distort any facial features.  There was 
no tissue loss and it was not cosmetically disfiguring.  
Similarly, the November 2005 VA examiner stated that the 
veteran's inside lower lip scar was very tiny, less than 1 cm 
in length, that was well-healed and vertically placed.  He 
reiterated that this scar was not cosmetically disfiguring 
and that in his opinion, the scar did not cause any 
functional disability and was not painful.  Therefore, the 
Board concludes that a compensable evaluation for the 
veteran's inside lower lip scar is not warranted.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2008).

Concerning the veteran's right palm scar, the August 2008 VA 
examiner stated that it was 2 cm long over the ulnar portion 
of the palm near its most lateral extent.  The incision was 
located longitudinally.  It was not raised, attached to 
underlying tissue or hyperpigmented.  The examiner also 
stated that it was barely noticeable.  The November 2005 VA 
examiner stated that he could not identify a scar on the 
right palm.  Therefore, the Board concludes that a 
compensable evaluation for the veteran's right palm scar is 
not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802 
to 7805 (2008).

Finally, with regard to the veteran's left leg scar, the 
August 2008 VA examiner stated that this scar was 2 cm long, 
oriented transversely and only 1 mm wide at its maximum 
width.  It was not hyperpigmented, raised or attached to any 
underlying tissue.  The November 2005 VA examiner stated the 
veteran did not have a scar on his left leg with the 
exception of his surgical scar from his hip replacement.  
Therefore, the Board concludes that a compensable evaluation 
for the veteran's left leg scar is not warranted.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2008).

Additionally, the record contains no evidence showing the 
veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the veteran's suture laceration scars of the 
forehead, left wrist, back of the head, inside lower lip, 
right palm and left leg are appropriately evaluated as non-
compensable.  In other words, the preponderance of the 
evidence is against a finding of a compensable evaluation for 
the veteran's scars.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule does not apply.  Therefore, the Board concludes 
that a compensable evaluation for any of the veteran's scars 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800 
to 7805 (2008).



II.  38 C.F.R. § 3.324

When a veteran suffers from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2008).

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In considering all of the evidence under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to a 10 percent evaluation for his 
non-compensable service connected disabilities.  In this 
case, the veteran's non-compensable disabilities are 
residuals of boxer's fracture of the right fifth metatarsal, 
hypertension and suture laceration scars of the forehead, 
left wrist, back of the head, inside lower lip, right palm 
and left leg.  The Board acknowledges that the nature of 
these disabilities is permanent; however, the evidence of 
record does not reflect that these disabilities clearly 
interfere with normal employability.  There is simply no 
competent or credible evidence of record that the veteran's 
service-connected disabilities, either individually or in 
combination, have "clearly" interfered with his normal 
employability, or, indeed, have had any measurable negative 
effect on his employability during the appeal period.  For 
this reason, the veteran is not entitled to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324, and as 
such, entitlement to a 10 percent evaluation has not been 
established.

Thus, the Board finds that the preponderance of the evidence 
is against a finding of a 10 percent evaluation for the 
veteran's non-compensable disabilities pursuant to 38 C.F.R. 
§ 3.324.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule 
does not apply.  Accordingly, the Board concludes that a 10 
percent evaluation pursuant to 38 C.F.R. § 3.324 is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.324 (2008).


ORDER

Entitlement to a compensable evaluation for suture laceration 
scars of the forehead, left wrist, back of the head, inside 
lower lip, right palm and left leg is denied. 

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


